Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
According to page 6 of 8, Applicant's argument that Cooke does not teach or suggest: “generating, by a processor, a webpage including a bypass block navigation attribute associated with a first portion of the webpage” and “transmitting, by the network interface, the webpage and a software module including an instruction associated with the bypass block navigation function in response to the request” according to claim 1, is not persuasive.
It is noted that Cook clearly teaches “generating, by a processor (105; Fig. 1), a webpage (web page; Para. 0027) including a bypass block navigation (navigation layer utility (NLU) 146 that provides a navigation layer within the web browser 145 application that enables pre-processing of markups (i.e., markup language) within a web page received from a web server.; Para. 0023, Figs. 1-2) attribute (function keys F1-F12, are associated to a specific navigation function of the web page by way of NLU 146.; Para. 0025) associated with a first portion (first page or current view page; Para. 0027) of the webpage (The process of FIG. 3 begins at block 300 and proceeds to block 302, which illustrates providing a navigation layer (e.g., provided by the navigation layer utility (NLU) 146 as shown in FIGS. 1 and 2) to enable pre-processing of markup language within a web page that is retrieved from a web server. The web page is then retrieved from the web server as shown in block 304.; Para. 0027, Fig. 3.....and that the NLU 146 detects paged content of the web page, NLU 146 associates functionality of one or more buttons of the keyboard 127 (or other input devices) with one or more navigation functions of the web page.; Para. 0024)” and “transmitting, by the network interface (server 165 and internet 170; Fig. 1), the webpage and a software module including an instruction associated with the bypass block navigation function in response to the request (The web page is then retrieved from the web server as shown in block 304. The pre-processing of the markup language of the web page begins at block 306. As part of the pre-processing, the NLU 146 detects if the web page has paged content as shown in block 308. The detecting is performed at the navigation layer, where the navigation layer was previously provided at block 302. If the web page is determined to have paged content, then the process proceeds to block 312 where keyboard listeners, or keyboard accelerators, are enabled.; Para. 0027. Thus, the markup language is being detected by NLU 146 for keyboard listeners, or keyboard accelerators, are enabled is interpreted as software module with instruction.)” . Thus, Cook teaches the limitation.
According to page 7 of 8, Applicant's argument that none of the references Cooke and Dude teach or the amended claim 1, is not persuasive.
It is noted that Cook clearly teaches “the bypass block navigation attribute (function keys F1-F12, are associated to a specific navigation function of the web page by way of NLU 146.; Para. 0025), and a keystroke received from the user interface (alphabetic buttons A-Z, are associated to a specific navigation function of the web page by way of NLU 146.; Para. 0025….. and the NLU 146 associates functionality of a sequence of two or more numeric buttons of the keyboard 127 with the corresponding page number of one of the multiple individually accessible pages. Thus, a selection of the sequence of two or more numeric buttons of the keyboard 127 will trigger a transition within the web page to the corresponding one of the multiple individually accessible pages that has the same page number as the number associated with the particular sequence of two or more numeric buttons of the keyboard 127.; Para. 0025.)”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-12, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooke (US# 2010/0058239 hereinafter Cooke).
Referring to claim 1, Cooke discloses a method of providing a bypass block navigational function to a user interface (method for accelerated web page navigation using keyboard accelerators in a data processing system; Abstract, Para. 0012) comprising:
generating, by a processor (105; Fig. 1), a webpage (web page; Para. 0027) including a bypass block navigation (navigation layer utility (NLU) 146 that provides a navigation layer within the web browser 145 application that enables pre-processing of markups (i.e., markup language) within a web page received from a web server.; Para. 0023, Figs. 1-2) attribute (function keys F1-F12, are associated to a specific navigation function of the web page by way of NLU 146.; Para. 0025) associated with a first portion (first page or current view page; Para. 0027) of the webpage (The process of FIG. 3 begins at block 300 and proceeds to block 302, which illustrates providing a navigation layer (e.g., provided by the navigation layer utility (NLU) 146 as shown in FIGS. 1 and 2) to enable pre-processing of markup language within a web page that is retrieved from a web server. The web page is then retrieved from the web server as shown in block 304.; Para. 0027, Fig. 3.....and that the NLU 146 detects paged content of the web page, NLU 146 associates functionality of one or more buttons of the keyboard 127 (or other input devices) with one or more navigation functions of the web page.; Para. 0024);
receiving, at a network interface (server 165 and internet 170; Fig. 1), a request for the webpage from the user interface (data processing system 100 comprises display 129, pointing device (or mouse) 125, and keyboard 127 as user interface; Fig. 1) (The web page is then retrieved from the web server as shown in block 304 via a request; Para. 0027, Fig. 3);
transmitting, by the network interface (server 165 and internet 170; Fig. 1), the webpage and a software module including an instruction associated with the bypass block navigation function in response to the request (The web page is then retrieved from the web server as shown in block 304. The pre-processing of the markup language of the web page begins at block 306. As part of the pre-processing, the NLU 146 detects if the web page has paged content as shown in block 308. The detecting is performed at the navigation layer, where the navigation layer was previously provided at block 302. If the web page is determined to have paged content, then the process proceeds to block 312 where keyboard listeners, or keyboard accelerators, are enabled.; Para. 0027. Thus, the markup language is being detected by NLU 146 for keyboard listeners, or keyboard accelerators, are enabled is interpreted as software module with instruction.);
causing display, at the user interface (data processing system 100 comprises display 129, pointing device (or mouse) 125, and keyboard 127 as user interface; Fig. 1), the webpage at a starting location (In particular, NLU 146 assigns a first functionality of a right directional arrow of the keyboard 127 with a transition within the web page from a first page of the multiple individually accessible pages to a next sequential page, identified by markup within the web page, when a current view of the web page is not a last page of the multiple pages.; Para. 0027. Thus, the first page is the starting location); and
causing display, at the user interface (data processing system 100 comprises display 129, pointing device (or mouse) 125, and keyboard 127 as user interface; Fig. 1), of the first portion (first page or current view page; Para. 0027) of the webpage in response to the instruction associated with the bypass block navigation function (Multiple sequentially and/or individually accessible pages (i.e., paged content) of the web page are detected and functionality of one or more buttons of a keyboard is associated with one or more navigation functions of the web page (i.e., keyboard accelerators are enabled). The keyboard accelerators include a right directional arrow button of the keyboard associated with a transition within the web page from a first page of the multiple individually accessible pages to a next sequential page, a left directional arrow button of the keyboard associated with a transition within the web page from a first page of the multiple individually accessible pages to a previous sequential page, and a numeric button of the keyboard associated with a corresponding page number of individual pages of the web page.; Para. 0012. Thus, the right directional arrow button and left directional arrow button of the keyboard associated with a transition within the web page from a first page of the multiple individually accessible pages to a next sequential page and previous sequential pages of the web site is being displayed), the bypass block navigation attribute (function keys F1-F12, are associated to a specific navigation function of the web page by way of NLU 146.; Para. 0025), and a keystroke received from the user interface (alphabetic buttons A-Z, are associated to a specific navigation function of the web page by way of NLU 146.; Para. 0025….. and the NLU 146 associates functionality of a sequence of two or more numeric buttons of the keyboard 127 with the corresponding page number of one of the multiple individually accessible pages. Thus, a selection of the sequence of two or more numeric buttons of the keyboard 127 will trigger a transition within the web page to the corresponding one of the multiple individually accessible pages that has the same page number as the number associated with the particular sequence of two or more numeric buttons of the keyboard 127.; Para. 0025.).
Referring to claim 2, Cooke discloses further comprising: receiving, from the user interface (data processing system 100 comprises display 129, pointing device (or mouse) 125, and keyboard 127 as user interface; Fig. 1), a second keystroke associated with the bypass block navigation function (NLU 146 assigns right directional arrow button and left directional arrow button of the keyboard associated with a transition within the web page from a first page of the multiple individually accessible pages to a next sequential page and previous sequential pages of the web site is being displayed as the first and second keystroke associated with individually accessible pages.; Para. 0012); and 
causing display, at the user interface, of a second portion of the webpage different from the first portion, wherein the first portion and the second portion are both associated with the bypass block navigation attribute (NLU 146 assigns right directional arrow button and left directional arrow button of the keyboard associated with a transition within the web page from a first page of the multiple individually accessible pages to a next sequential page and previous sequential pages of the web site is being displayed as the first and second keystroke associated with individually accessible pages.; Para. 0012).
Referring to claim 3, Cooke discloses further comprising: receiving a second instance of the keystroke associated with the bypass block navigation function (navigation layer utility (NLU) 146 that provides a navigation layer within the web browser 145 application that enables pre-processing of markups (i.e., markup language) within a web page received from a web server.; Para. 0023, Figs. 1-2) via the user interface (data processing system 100 comprises display 129, pointing device (or mouse) 125, and keyboard 127 as user interface; Fig. 1); and
causing display of a second portion of the webpage different from the first portion, wherein the webpage further includes a second instance of the bypass block navigation attribute at the second portion of the webpage (NLU 146 assigns right directional arrow button and left directional arrow button of the keyboard associated with a transition within the web page from a first page of the multiple individually accessible pages to a next sequential page and previous sequential pages of the web site is being displayed as the first and second keystroke associated with individually accessible pages.; Para. 0012).
Referring to claim 4, Cooke discloses wherein the webpage is generated by an imperative programming process and the bypass block navigation attribute is positioned by a web developer during the imperative programming process (NLU 146 provides a navigation layer within the web browser 145 application that enables pre-processing of markups (i.e., markup language) within a web page received from a web server. The web server may include servers 165 (e.g., local or remote servers) or the internet 170. In some embodiments, NLU 146 is implemented as a plug-in for web browser 145 that has an extensible architecture (e.g., Firefox.RTM.). In other embodiments, NLU 146 is implemented as part of a stand-alone web browser. Pre-processing of the markups within the web page by NLU 146 includes detecting, at the navigation layer, paged content of the web page. For purposes of this disclosure, "paged content" can be defined as a web page having multiple sequentially and/or individually accessible pages.; Para. 0023. Thus, NLU 146 provides a navigation layer within the web browser 145 application that enables pre-processing of markups (i.e., markup language) within a web page received from a web server is interpreted as an imperative programming process and the bypass block navigation attribute is positioned by a web developer.).
Referring to claim 6, Cooke discloses wherein the bypass block navigation attribute is defined as a data-f6-region and wherein the keystroke is related to the bypass block navigation attribute in the software module (In some embodiments, the up directional arrow, the down directional arrow, or other buttons of the keyboard 127, which are not shown in FIG. 2 (e.g., alphabetic buttons A-Z or function keys F1-F12), are associated to a specific navigation function of the web page by way of NLU 146.; Para. 0025).
Referring to claim 8, Cooke discloses further comprising: receiving an alternate second keystroke associated with the bypass block navigation function (NLU 146 assigns right directional arrow button and left directional arrow button of the keyboard associated with a transition within the web page from a first page of the multiple individually accessible pages to a next sequential page and previous sequential pages of the web site is being displayed as the first and second keystroke associated with individually accessible pages.; Para. 0012); and 
causing display of a prior portion of the webpage different from the first portion, wherein the webpage further includes a prior instance of the bypass block navigation attribute at the prior portion of the webpage (NLU 146 assigns right directional arrow button and left directional arrow button of the keyboard associated with a transition within the web page from a first page of the multiple individually accessible pages to a next sequential page and previous sequential pages of the web site is being displayed.; Para. 0012. Thus, the previous sequential pages is the prior portion of the first page as the first portion).
Referring to claim 9, Cooke discloses an apparatus for providing a user interface (system and method for accelerated web page navigation using keyboard accelerators in a data processing system; Abstract, Para. 0012) comprising: 
a processor (105; Fig. 1) to generate a webpage (web page; Para. 0027) including a bypass block navigation attribute (function keys F1-F12, are associated to a specific navigation function of the web page by way of NLU 146.; Para. 0025) associated with a first portion (first page or current view page; Para. 0027) of the webpage (The process of FIG. 3 begins at block 300 and proceeds to block 302, which illustrates providing a navigation layer (e.g., provided by the navigation layer utility (NLU) 146 as shown in FIGS. 1 and 2) to enable pre-processing of markup language within a web page that is retrieved from a web server. The web page is then retrieved from the web server as shown in block 304.; Para. 0027, Fig. 3.....and that the NLU 146 detects paged content of the web page, NLU 146 associates functionality of one or more buttons of the keyboard 127 (or other input devices) with one or more navigation functions of the web page.; Para. 0024);
a network interface (server 165 and internet 170; Fig. 1) receiving a request for the webpage from the user interface (data processing system 100 comprises display 129, pointing device (or mouse) 125, and keyboard 127 as user interface; Fig. 1) (The web page is then retrieved from the web server as shown in block 304 via a request; Para. 0027, Fig. 3), and transmitting the webpage and a software module including an instruction associated with the bypass block navigation function in response to the request (The web page is then retrieved from the web server as shown in block 304. The pre-processing of the markup language of the web page begins at block 306. As part of the pre-processing, the NLU 146 detects if the web page has paged content as shown in block 308. The detecting is performed at the navigation layer, where the navigation layer was previously provided at block 302. If the web page is determined to have paged content, then the process proceeds to block 312 where keyboard listeners, or keyboard accelerators, are enabled.; Para. 0027. Thus, the markup language is being detected by NLU 146 for keyboard listeners, or keyboard accelerators, are enabled is interpreted as software module with instruction.); and
the user interface (data processing system 100 comprises display 129, pointing device (or mouse) 125, and keyboard 127 as user interface; Fig. 1) causing display of the webpage at a starting location (In particular, NLU 146 assigns a first functionality of a right directional arrow of the keyboard 127 with a transition within the web page from a first page of the multiple individually accessible pages to a next sequential page, identified by markup within the web page, when a current view of the web page is not a last page of the multiple pages.; Para. 0027. Thus, the first page is the starting location), for receiving a keystroke (right directional arrow button and left directional arrow button of the keyboard associated with a transition within the web page from a first page of the multiple individually accessible pages to a next sequential page and previous sequential pages of the web site is being displayed as the first and second keystroke associated with individually accessible pages.; Para. 0012) associated with the bypass block navigation function (In particular, NLU 146 assigns a first functionality of a right directional arrow of the keyboard 127 with a transition within the web page from a first page of the multiple individually accessible pages to a next sequential page.; Para. 0027. Thus, the right directional arrow of the keyboard is the bypass block navigation function.) and causing display of the first portion of the webpage (first page or current view page; Para. 0027) in response to the keystroke and instruction associated with the bypass block navigation function (the NLU 146 associates functionality of a sequence of two or more numeric buttons of the keyboard 127 with the corresponding page number of one of the multiple individually accessible pages. Thus, a selection of the sequence of two or more numeric buttons of the keyboard 127 will trigger a transition within the web page to the corresponding one of the multiple individually accessible pages that has the same page number as the number associated with the particular sequence of two or more numeric buttons of the keyboard 127. In some embodiments, the up directional arrow, the down directional arrow, or other buttons of the keyboard 127, which are not shown in FIG. 2 (e.g., alphabetic buttons A-Z or function keys F1-F12), are associated to a specific navigation function of the web page by way of NLU 146.; Para. 0025).
Referring to claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Referring to claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Referring to claim 17, Cooke discloses wherein the user interface is a webserver coupled to a data network (DPS 100 is also illustrated with network interface device (NID) 150 coupled to system bus 110. NID 150 enables DPS 100 to connect to one or more access networks, such as servers 165 and Internet 170.; Para. 0017, Fig. 1).
Referring to claim 18, Cooke discloses wherein the user interface forms part of a user device (data processing system 100 comprises display 129, pointing device (or mouse) 125, and keyboard 127 as user interface; Para. 0016, Fig. 1).
Referring to claim 19, Cooke discloses a system for providing a bypass block navigational function (system and method for accelerated web page navigation using keyboard accelerators in a data processing system; Abstract, Para. 0012) comprising:
a processor (105; Fig. 1) for generating a webpage (web page; Para. 0027) including a bypass block navigation attribute (function keys F1-F12, are associated to a specific navigation function of the web page by way of NLU 146.; Para. 0025) and a software module (markup language within a web page; Para. 0027) including instructions for performing a bypass block navigation function (The process of FIG. 3 begins at block 300 and proceeds to block 302, which illustrates providing a navigation layer (e.g., provided by the navigation layer utility (NLU) 146 as shown in FIGS. 1 and 2) to enable pre-processing of markup language within a web page that is retrieved from a web server. The web page is then retrieved from the web server as shown in block 304.; Para. 0027, Fig. 3.....and that the NLU 146 detects paged content of the web page, NLU 146 associates functionality of one or more buttons of the keyboard 127 (or other input devices) with one or more navigation functions of the web page.; Para. 0024 ); and
a user interface (data processing system 100 comprises display 129, pointing device (or mouse) 125, and keyboard 127 as user interface; Fig. 1) for causing display, at the user display, the webpage at a starting location (In particular, NLU 146 assigns a first functionality of a right directional arrow of the keyboard 127 with a transition within the web page from a first page of the multiple individually accessible pages to a next sequential page, identified by markup within the web page, when a current view of the web page is not a last page of the multiple pages.; Para. 0027. Thus, the first page is the starting location), for receiving, from a user input, a keystroke (keyboard 127; Figs. 1-2) associated with the bypass block navigation function attribute (the NLU 146 associates functionality of a sequence of two or more numeric buttons of the keyboard 127 with the corresponding page number of one of the multiple individually accessible pages. Thus, a selection of the sequence of two or more numeric buttons of the keyboard 127 will trigger a transition within the web page to the corresponding one of the multiple individually accessible pages that has the same page number as the number associated with the particular sequence of two or more numeric buttons of the keyboard 127. In some embodiments, the up directional arrow, the down directional arrow, or other buttons of the keyboard 127, which are not shown in FIG. 2 (e.g., alphabetic buttons A-Z or function keys F1-F12), are associated to a specific navigation function of the web page by way of NLU 146.; Para. 0025.  Thus, function keys F1-F2 are the bypass block navigation function attribute.) in response to the keystroke and the instructions for performing the bypass block navigation function ((the NLU 146 associates functionality of a sequence of two or more numeric buttons of the keyboard 127 with the corresponding page number of one of the multiple individually accessible pages. Thus, a selection of the sequence of two or more numeric buttons of the keyboard 127 will trigger a transition within the web page to the corresponding one of the multiple individually accessible pages that has the same page number as the number associated with the particular sequence of two or more numeric buttons of the keyboard 127. In some embodiments, the up directional arrow, the down directional arrow, or other buttons of the keyboard 127, which are not shown in FIG. 2 (e.g., alphabetic buttons A-Z or function keys F1-F12), are associated to a specific navigation function of the web page by way of NLU 146.; Para. 0025).
Referring to claim 20, Cooke discloses wherein the user interface (data processing system 100 comprises display 129, pointing device (or mouse) 125, and keyboard 127 as user interface; Fig. 1) is further configured for receiving a second instance of the keystroke associated with the bypass block navigation function via the user input and causing display of a second portion of the webpage different from the first portion, identified by a second instance of the bypass block navigation attribute at the second portion of the webpage (NLU 146 assigns right directional arrow button and left directional arrow button of the keyboard associated with a transition within the web page from a first page of the multiple individually accessible pages to a next sequential page and previous sequential pages of the web site is being displayed as the first and second keystroke associated with individually accessible pages.; Paras. 0012 and 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke (US# 2010/0058239 hereinafter Cooke) in view of Dube et al. (US# 2008/0244420 hereinafter Dube).
Referring to claim 5, Cooke discloses wherein the webpage is generated by a declarative programming process (In one illustrative embodiment CPU 105 executes software code/instructions of NLU 146. Among the software code/instructions provided by NLU 146, and which are specific to the present invention, are: (a) code for providing a navigation layer within a web browser application to enable pre-processing of markup language (e.g., HyperText Markup Language (HTML), Extensible HTML (XHTML), or Extensible Markup Language (XML)) within a web page received from a web server; (b) code for detecting paged content of the web page at the navigation layer; and (c) code for associating functionality of one or more buttons of the keyboard with one or more navigation functions of the web page. For simplicity of the description, the collective body of code that enables these various features is referred to herein as NLU 146.  According to one illustrative embodiment, when CPU 105 executes NLU 146, DPS 100 initiates a series of functional processes that enable the above functional features as well as additional features/functionality.; Para. 0021. Thus, software code/instructions of NLU 146 is interpreted as declarative programming process).
However, Cooke as applied above does not specifically disclose the bypass block navigation attribute is positioned before a heading on the webpage.
In an analogous art, Dube discloses the bypass block navigation attribute is positioned before a heading on the webpage (the user sees a target page 305 subsequent browser navigation action 304, then, depressing a defined key (for example, a function key such as FS) or combination of keys would allow the navigation 306 to the primal page's next hyperlink target 307 without the repeated encumbering navigation to the primal page each time.; Para. 0015, Fig. 3. Thus, the target page for browsing the next hyperlink 307 is appeared at the top before the heading of page 305).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Dube to the system of Cooke in order to allow a user to automatically enter a mode where the hyperlink on the web page can be activated and subsequently obtained and displayed by the web browser.
Referring to claim 7, Cooke as modified by Dube discloses wherein the webpage is generated in response to a template and wherein the template includes the software module (Dube- The information in the stack 706 in one embodiment includes: 1) the list of hyperlinks (URLs) 708 embedded in the web page currently being browsed, along with a pointer 709 that tracks the selection of the URL 710 to display, and 2) the URL of the ("parent") page 711 from which the list (1) was created.; Para. 0016, Fig. 7. Thus, the list as the template).
Referring to claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Referring to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/SCOTT D AU/                                                                /NELSON M ROSARIO/Examiner, Art Unit 2624                                                 Primary Examiner, Art Unit 2624